FILED
                                                                     Mar 31 2020, 10:55 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Russell B. Cate                                           Curtis T. Hill, Jr.
Cate, Terry & Gookins LLC                                 Attorney General of Indiana
Carmel, Indiana                                           Lauren A. Jacobsen
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Lisa J. Lisk,                                             March 31, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-2602
        v.                                                Appeal from the Hamilton
                                                          Superior Court
State of Indiana,                                         The Honorable David K. Najjar,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          29D05-1808-F6-5945



Baker, Judge.




Court of Appeals of Indiana | Opinion 19A-CR-2602 | March 31, 2020                            Page 1 of 7
[1]   Lisa Lisk appeals the sentence imposed by the trial court after she pleaded

      guilty to Level 6 Felony Theft. Lisk argues that the amount of the restitution

      order is not supported by sufficient evidence and that the sentence is

      inappropriate in light of the nature of the offense and her character. Finding no

      error with respect to the restitution order and that the sentence is not

      inappropriate, we affirm.


                                                      Facts
[2]   On July 17, 2018, Alexis Roach arrived at Pinheads Bowling alley to begin her

      shift for the evening. She brought her purse with her, which held $400 in cash,

      debit and credit cards, a liquor license, a birth certificate, her driver’s license,

      her daughter’s social security card, and the key fob to Roach’s vehicle. Lisk

      was also working at Pinheads, and took Roach’s purse with her when she left

      for the night. Lisk received a ride home from a Lyft driver. When they arrived

      at Lisk’s house, she left Roach’s purse in the backseat of the vehicle. The driver

      contacted Roach the next morning and returned her purse; the only item

      missing was the $400 in cash, which Roach reported as stolen.


[3]   On August 23, 2018, the State charged Lisk with theft as a Level 6 felony and

      as a Class A misdemeanor. On August 19, 2019, Lisk entered an open guilty




      Court of Appeals of Indiana | Opinion 19A-CR-2602 | March 31, 2020            Page 2 of 7
      plea to Level 6 felony theft; the State dismissed the Class A misdemeanor

      charge.1


[4]   At the October 8, 2019, sentencing hearing, the presentence investigation report

      (PSI) was entered into evidence. The PSI included the probable cause affidavit

      prepared by the investigating officer, which stated that $400 in cash had been

      taken from Roach’s purse. No witnesses testified and the hearing primarily

      consisted of legal arguments made by the attorneys. The State requested that

      $400 in restitution be paid to Roach. Lisk did not contest this amount or object

      to restitution.


[5]   At the close of the hearing, the trial court ordered Lisk to pay $400 in restitution

      and sentenced her to two and one-half years imprisonment, with six months to

      be served on community corrections. Lisk now appeals.


                                     Discussion and Decision
                                                I. Restitution
[6]   First, Lisk argues that the trial court committed fundamental error regarding the

      restitution order. Generally, a restitution order is within the trial court’s

      discretion and we will reverse only when its decision is clearly against the logic

      and effect of the facts and circumstances before it. Sickels v. State, 982 N.E.2d
1
       The charging information alleges that Lisk stole Roach’s purse; it does not refer to specific contents of the
      purse, including the cash. Appellant’s App. Vol. II p. 12. Taking the purse is also what Lisk admitted to
      doing at the guilty plea hearing. Tr. Vol. II p. 13. At no point did Lisk admit that she took a certain amount
      of money from Roach.

      Court of Appeals of Indiana | Opinion 19A-CR-2602 | March 31, 2020                                 Page 3 of 7
      1010, 1013 (Ind. 2013). Where, as here, counsel did not object, the appellant

      must show fundamental error to merit relief on appeal. Morris v. State, 2 N.E.3d
7, 9 (Ind. Ct. App. 2013). Fundamental error occurs “when the error was a

      blatant violation of basic principles, the harm or potential for harm is

      substantial, and the resulting error denies the defendant fundamental due

      process.” Halliburton v. State, 1 N.E.3d 670, 678 (Ind. 2013) (internal quotation

      marks omitted).


[7]   Indiana Code section 35-50-5-3(a) states that restitution orders must be based

      upon a consideration of evidence regarding the victim’s losses. In other words,

      “[a] restitution order must be supported by sufficient evidence of actual loss

      sustained by the victim of a crime.” Garcia v. State, 47 N.E.3d 1249, 1252 (Ind.

      Ct. App. 2015). In Garcia, the only evidence of the amount of the victim’s loss

      supplied by the State at the sentencing hearing was the probable cause affidavit.

      This Court “decline[d] to accept that document as a valid basis for upholding

      the order herein. The State offered no other proof of the amount of [the

      victim’s] loss, [the victim] was not present at the sentencing hearing, and no

      additional evidence or testimony concerning this estimate was presented.” Id.

      (also observing that the statement of facts in a probable cause affidavit poses a

      risk of unreliability that the hearsay rule is designed to protect against). This

      Court noted that the State could have met its burden of establishing the

      restitution amount by obtaining an affidavit from the victim (or offering the

      victim’s testimony at the hearing). Id. at 1253. Absent that evidence, the

      restitution order was erroneous.


      Court of Appeals of Indiana | Opinion 19A-CR-2602 | March 31, 2020          Page 4 of 7
[8]   We find Garcia to be distinguishable from the case before us. Whereas in

      Garcia, the defendant objected to the restitution order and amount, in this case,

      no such objection was made—either to the PSI, the included probable cause

      affidavit, or the restitution order—meaning that the trial court did not have the

      opportunity to address the issue. Under these circumstances, we do not believe

      that Garcia compels a reversal.


[9]   Moreover, even if it there was error with respect to the restitution order, we find

      that it was not fundamental. “Evidence supporting a restitution order is

      sufficient ‘if it affords a reasonable basis for estimating loss and does not subject

      the trier of fact to mere speculation or conjecture.’” J.H. v. State, 950 N.E.2d
731, 734 (Ind. Ct. App. 2011) (quoting T.C. v. State, 839 N.E.2d 1222, 1227

      (Ind. Ct. App. 2005)). Additionally, the “[s]trict rules of evidence do not apply

      in sentencing hearings, and hearsay evidence . . . is admissible.” Lasley v.

      State, 510 N.E.2d 1340, 1342 (Ind. 1987). In this case, the uncontested

      evidence presented to the trial court regarding restitution can be found in the

      probable cause affidavit, which was supported by Roach’s statement that $400

      had been stolen from her purse. We can only find that this evidence provided a

      sufficient basis for determining the loss and did not require the trial court to

      base its order on mere speculation or conjecture. Consequently, we decline to

      reverse the restitution order.




      Court of Appeals of Indiana | Opinion 19A-CR-2602 | March 31, 2020          Page 5 of 7
                                         II. Appropriateness
[10]   Lisk also argues that the sentence imposed by the trial court is inappropriate in

       light of the nature of the offense and her character pursuant to Indiana

       Appellate Rule 7(B). We must “conduct [this] review with substantial

       deference and give ‘due consideration’ to the trial court’s decision—since the

       ‘principal role of [our] review is to attempt to leaven the outliers,’ and not to

       achieve a perceived ‘correct’ sentence.” Knapp v. State, 9 N.E.3d 1274, 1292

       (Ind. 2014) (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013))

       (internal citations omitted).


[11]   Lisk pleaded guilty to a Level 6 felony, for which she faced a sentence of six

       months to two and one-half years, with an advisory term of one year. Ind.

       Code § 35-50-2-7(b). The trial court imposed the maximum term but ordered

       that six months of the sentence be served on community corrections.


[12]   As to the nature of Lisk’s offense, she took advantage of a coworker by stealing

       an unattended purse from the employee area at their place of work. After

       taking the cash from the purse, Lisk then left it in the backseat of a Lyft vehicle.

       Given that the purse contained many important personal items, including a

       social security card and birth certificate, this action could have caused Roach

       substantial harm. Lisk’s actions also left Roach stranded at work, with no

       money, driver’s license, or car keys.


[13]   As to Lisk’s character, she has a lengthy criminal history that includes

       convictions related to dishonesty, such as theft, fraud, and identity deception.

       Court of Appeals of Indiana | Opinion 19A-CR-2602 | March 31, 2020          Page 6 of 7
       She has violated the terms of alternative placement in previous cases and was

       on probation at the time she committed the instant offense. The trial court also

       noted that Lisk had lied during the presentence investigation interview,

       reporting that she was receiving several types of counseling that she was not

       actually enrolled in or attending.


[14]   While it may seem to some that a maximum sentence under these

       circumstances is harsh,2 we cannot say that it is inappropriate given the trial

       court’s conclusions about Lisk’s history of dishonesty, including her past

       convictions as well as her dishonest behavior during these proceedings.


[15]   In sum, the length of the sentence imposed by the trial court is not

       inappropriate in light of the nature of the offense and Lisk’s character.


[16]   The judgment of the trial court is affirmed.


       Bradford, C.J., and Pyle, J., concur.




       2
        Indeed, the sentence imposed by the trial court substantially exceeded that recommended by the probation
       department. The probation department recommended that Lisk be sentenced to 545 days on community
       corrections work release. In this way, the probation department believed that Lisk’s mental health needs
       could be met on an ongoing basis.

       Court of Appeals of Indiana | Opinion 19A-CR-2602 | March 31, 2020                              Page 7 of 7